                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


EVELYN C. JEANE, ET AL.                          :          DOCKET NO. 2:17-cv-0891

VERSUS                                           :          UNASSIGNED DISTRICT JUDGE

WAL-MART STORES INC., ET AL.                     :          MAGISTRATE JUDGE KAY


                                         JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 143] of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable law,

and noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion for Summary Judgment [doc. 122] be DENIED.

       THUS DONE AND SIGNED this 30th day of May, 2019.
